452 F.2d 416
UNITED STATES of Americav.Louis Anthony ZAMBRANO, Appellant, et al.
No. 71-1787.
United States Court of Appeals,Third Circuit.
Submitted Nov. 18, 1971.Decided Dec. 10, 1971.Certiorari Denied March 20, 1972.See 92 S. Ct. 1249.

Anthony V. DeCello, DeCello, Bua & Manifesto, Pittsburgh, Pa., for appellant.
Henry G. Barr, Asst. U. S. Atty., Pittsburgh, Pa.  (Richard L. Thornburgh, U. S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, ADAMS and ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The appellant Zambrano contends that the District Court erred in charging the jury that from Zambrano's possession of recently stolen property the jury could infer that Zambrano knew the property had been stolen. 18 U.S.C. Sec. 659.  The stolen goods involved consisted of at least 1066 cases of Nestle chocolate which had been stolen within five days of Zambrano's offer to sell them.  Zambrano's contention is without merit.  See Rugendorf v. United States, 376 U.S. 528, 536, 84 S. Ct. 825, 11 L. Ed. 2d 887 (1964), United States v. Allegrucci, 299 F.2d 811, 814 (3rd Cir. 1962).  Other points asserted by the appellant do not require discussion.  The judgment of conviction will be affirmed.